Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Lindsey (US 678,109) shows a device that could be coupled to a conveyor system to recondition a chain.  The device includes a base, an attachment element for attaching the device to a block, a reconditioning element coupled to the base that is configured to abrade and recondition a chain as required by the independent claims.  However, there is no suggestion in Lindsey to couple the device to a conveyor system as is required by the preambles of the independent claims which breathe life into the claims so that the claims require a device that is actually coupled to a conveyor system rather than a device merely capable of being coupled to a conveyor system.  
 	Easton et al. (US 4,416,367) shows a device that is coupled to a conveyor system to clean a chain.  The device includes a base, an attachment element for attaching the device to a conveyor, a reconditioning element coupled to the base that is configured to clean a chain as required by the independent claims and a means for storing energy in the form of a spring coupled to the reconditioning element.  However, the “reconditioning element” and the “means for storing energy” do not have the structure required by the quoted terms which invoke 35 U.S.C. 112(f).	 
	Brunone (US 2014/0262688) shows a device that is coupled to a conveyor system to clean a conveyor belt.  The device includes a base, an attachment element for attaching the .	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A DEUBLE/Primary Examiner, Art Unit 3651